          Case 2:21-cv-00314-JAT Document 7 Filed 02/23/21 Page 1 of 2




 1   Keith Beauchamp (012434)
     Roopali H. Desai (024295)
 2   Marvin C. Ruth (024220)
 3   COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
 4   Phoenix, Arizona 85004
 5   T: (602) 381-5490
     kbeauchamp@cblawyers.com
 6   rdesai@cblawyers.com
     mruth@cblawyers.com
 7
 8   Attorneys for Plaintiff

 9
10                                  UNITED STATES DISTRICT COURT

11                                            DISTRICT OF ARIZONA

12   Cardinal Square, Inc., an Arizona                   ) No. CV-21-00314-PHX-JAT
     non-profit corporation,                             )
13                                                       )
                                 Plaintiff,              ) CORPORATE DISCLOSURE
14                                                       ) STATEMENT
     v.                                                  )
15
                                                         )
     Mina Guiahi,                                        )
16
                                                         )
                                 Defendant.              )
17
                                                         )
18
19                   This Corporate Disclosure Statement is filed on behalf of Plaintiff Cardinal
20   Square, Inc. in compliance with the provisions of: (check one)
21                   X     Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate
22   party to an action in a district court must file a statement that identifies any parent
23   corporation and any publicly held corporation that owns 10% or more of its stock or states
24   that there is no such corporation.
25                   __    Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
26   corporate party to a proceeding in a district court must file a statement that identifies any
27   parent corporation and any publicly held corporation that owns 10% or more of its stock
28   or states that there is no such corporation.
     {00535913.1 }
          Case 2:21-cv-00314-JAT Document 7 Filed 02/23/21 Page 2 of 2



 1                   __    Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational
 2   victim of alleged criminal activity is a corporation, the government must file a statement
 3   identifying the victim and the statement must also disclose the information required by
 4   Rule 12.4(a)(1).
 5                   The filing party hereby declares as follows:
 6                   X     No such corporation.
 7                   __    Party is a parent, subsidiary or other affiliate of a publicly owned
 8                         corporation as listed below. (Attach additional pages if needed.)
 9                         ___________________________________________________________
10                   Relationship:______________________________________________________
11                   __    Publicly held corporation, not a party to the case, with a financial interest
12                         in the outcome. List identity of corporation and the nature of financial
13                         interest. (Attach additional pages if needed).
14                         ___________________________________________________________
15                   Relationship:______________________________________________________
16                   __    Other (please explain)
17
18
19                   A supplemental disclosure statement will be filed upon any change in the
20   information provided herein.
21                   Respectfully submitted this 23rd day of February, 2021.
22                                                     COPPERSMITH BROCKELMAN PLC
23
                                                       By s/ Keith Beauchamp
24                                                           Keith Beauchamp
                                                             Roopali H. Desai
25                                                           Marvin C. Ruth
                                                       Attorneys for Plaintiff
26
27
28

     {00535913.1 }                                      -2-
